           Case 2:20-cv-00817-KJD-NJK Document 25 Filed 10/15/20 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                            UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     GARY STEPHEN LAMARSH, an                                       Case Number
       individual,                                              2:20-cv-00817-KJD-NJK
11
                                   Plaintiff,
12
             vs.
13                                                            ORDER ON
       KIMBALL, TIREY & ST. JOHN, LLP, a                   JOINT MOTION DISMISSING
14     Foreign Limited-Liability Partnership;            ACTION WITH PREJUDICE AS TO
       EQUIFAX INFORMATION SERVICES                      DEFENDANT KIMBALL, TIREY &
15     LLC, a Foreign Limited-Liability Company;              ST. JOHN LLP ONLY
       EXPERIAN INFORMATION SOLUTIONS,
16     INC., a Foreign Corporation; and TRANS
       UNION LLC, a Foreign Limited-Liability
17     Company,

18                                 Defendants.

19

20         Plaintiff, Gary S. LaMarsh (“Plaintiff”) and Defendant, Kimball, Tirey & St. John LLP, by

21 and through their respective attorneys of record, request that the above-captioned matter be

22 . . .

23 . . .

24 . . .


                                                Page 1 of 2
           Case 2:20-cv-00817-KJD-NJK Document 25 Filed 10/15/20 Page 2 of 2



 1 dismissed with prejudice as to Kimball, Tirey & St. John LLP only, pursuant to FRCP 41(a)(2).

 2 Each party shall bear its own attorney fees and costs incurred herein.

 3 Dated this 24th day of September, 2020.              Dated this 24th day of September, 2020.

 4 COGBURN LAW                                          BALLARD SPAHR LLP

 5 By: /s/Erik W. Fox                                   By: /s/Stacy H. Rubin
       Jamie S. Cogburn, Esq.                               Joel E. Tasca, Esq.
 6     Nevada Bar No. 8409                                  Nevada Bar No. 14124
       Erik W. Fox, Esq.                                    Stacy H. Rubin, Esq.
 7     Nevada Bar No. 8804                                  Nevada Bar No. 9298
       2580 St. Rose Parkway, Suite 330                     1980 Festival Plaza Drive, Suite 900
 8     Henderson, Nevada 89074                              Las Vegas, NV 89135
       Attorneys for Plaintiff                              Attorneys for Kimball, Tirey & St. John
 9                                                          LLP
    No opposition having been filed,
10         IT IS SO ORDERED.

11

12
                                                 UNITED STATES DISTRICT JUDGE
13
                                                   October 15, 2020
14
                                                 DATE
15

16

17

18

19

20

21

22

23

24


                                               Page 2 of 2
